 In the MatterofWELLS, INC.andINTERNATIONAL ASSOCIATION OFMACHINISTSCase No. 20-C-1306.-Decided June 12, 1946DECISIONANDORDEROn October 17, 1945, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the respondent filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Intermediate Report,the exceptions and brief, and the entire recordin the case,and herebyadopts the findings, conclusions, and recommendations of the Trial Ex-aminer, except insofar as they areinconsistentwith our findings andorder hereinafter set forth.1.We agree with the conclusion of the Trial Examiner that the re-spondent descriminated in regard to the hire and tenure of employmentof Foreman Benton and thereby discouraged membership in the Unionin violation of Section 8 (3) of the Act.It is the respondent's contention that Foreman Benton was discharged,following his request either fora raiseor for a demotion to the positionof an ordinary mechanic, because demotion of a foremanto a non-super-visory status "has never been satisfactory" ; such employees would "nottake orders and subject themselves to disciplinary action by the new fore-man" as would other employees." It is our opinion, and we find, thatthe respondent merely used thissituation as a pretextfor terminating'At the hearing,when Superintendent Divine was questioned about the reason for hisrefusal to demote Benton,he testified:"I have run shops since 1930 and I have tried demotingseveral foremen to mechanics and they won'tconcentrate on the work.They are constantlycriticizing,and for that reason I didn't want to try Jack Benton as an ordinary mechanic."68 N L. R. B, No 78.545 546DECISIONSOF NAUIONAt,LABOR RELATIONS BOARDBenton's employment in order to discourageunionmembership.At theoutset, it must be observed that Superintendent Divine's original reactiontoBenton's alternative request for demotion was not unfavorable. Infact,Divine and Benton even explored the possibility of Benton's goingto work as a mechanic on the night shift where they had "a little bit oftrouble."Benton made his request for araise or, in the alternative, fordemotion, sometime in the latter part of December 1944 or the firstof January, 1945 at which time he was told by Superintendent Divine :"I think everything can be arranged and don't worry." Benton heardnothing more about the matter until January 31, when he was summarilydischarged at the end of the work day, without any advance notice. Itwas then that Divine for the first time advanced the alleged impracti-cability of demotionas a reasonfor the denial of Benton's request.2Benton's services both as a mechanic and as a foreman were entirelysatisfactory.The discharge took place prior to- V-J Day at a time whenthere was a manpower shortage prevailing throughout the country, andwhen, asBentontestified without contradiction, the respondent "didn'thave the qualified men." Under thc-e circu.,stances it is highly signifi-cant that the respondent not only fa;!(, I to gra,-t Benton's request fordemotion, but did not give him an opportunity to remain as foreman atthe same salary. Plainly, the language of Benton's request for a raise ordemotion could not be construed as an ultimatum that he was unwillingto continue as a foreman at-the same salary if neither request weregranted.3Nor does the final conversation between Benton and Super-intendent Divine indicate that Divine had placed such a construction onBenton's requests.Divine told Benton that he was "relieved" of hisforeman's duties and that he could not work as a mec'anic. In responseto Benton's query, "In other words you mean that I am fired?", Divinereplied, "If you look at it that way, yes."The respondent's hostility to the Union and its desire to frustrateorganizational activities of the Union among its rank and file employeesfurnish a reasonable explanation for its discharge of Benton. Its hos-tility to the Union is reflected throughout the record. Through its officials,the respondent prevented the union representative from collecting uniondues in the shop during non-working time ; questioned employees con-cerning their union membership and activities, made disparaging remarksconcerning the Union in the presence of rank and file employees; threat-2Superintendent Divine, in effect, testified that Foreman Benton came to him about January25 and asked him if it was possible to get more money and if not that he would like to berelieved of the foreman's job and given a job as a mechanic. Divine, however,testified thatthe January 25 conversation was the first and only conversation he had withBenton and thathe informedBenton atthat time that he "didn'twant him as a mechanic."To the extentthatDivine's testimony conflicts with that of Benton, it is not credited.3Foreman Benton testified that he said to Superintendent Divine,".Iwondered if Icould get somemore money If that wasn't satisfactory,Iwondered if he could get ai?otherfireman and give me a job back as a mechanic " WELLS, INC547ened to remove its operations to Salt Lake City rather than to submitto any of the demands of the Union in the proposed contract; !nd finally,engaged in dilatory tactics during the collective bargaining negotiations.The respondent's officials were fully aware of Benton's membership andinterest in the Union. Indeed, W. E. Wells, the respondent's president,observed at one of the collective bargaining conferences that "Bentonwas responsible for his employees belonging to the Union" and "wishingto be represented by it." That a discharge of an active adherent of aunion under circumstances which suggest no motivation other than hos-tility to the union, operates as a warning to all employees of the dangerattached to adherence to the union, and hence generally discouragesunion membership, cannot be denied.We conclude that the respondentdischarged Benton because of its manifest hostility to the Union and itsdesire to discourage membership therein by his discharge.The fact that Benton was a supervisory employee does not relievethe respondent of its statutory obligation not to engage in discriminatingconduct to discharge membership in the Union.4We have held on prioroccasions that the prohibition of Section 8 (3) of the Act extends toany discriminatory discharge which is intended, or the purpose and effectof which is, to discourage membership in a labor organization,5 and theexistence of a justifiable cause for discharge is immaterial if it was notin fact the motivating cause for the discharge.Upon the entire record we find that the respondent discriminated inregard to the hire and tenure of Benton's employment and thereby dis-couraged membership in the Union of its rank and file employees.2.The Trial Examiner found that on December 22, 1945, when therespondent refused to bargain with the Union, the Union representeda majority of employees in the appropriate unit, and that the respondent'srefusal to bargain violated Section 8 (5) of the Act.Under the cir-4We are not confronted with the question of whether Benton's discharge would have beenjustified if the respondent had discharged him because his activities in behalf of a rank andfile union were unlawful or to protect the respondent'sneutralityItdid not assign suchactivities as a reason for his discharge at the time it occurred Nor did the respondent claimin its pleadings or its evidence that it had discharged him for this reason.During the oralargument before the Trial Examiner,the respondent's counsel urged for the first time that tohave permitted Benton to continue in its employ would have compromised its neutrality andsubjected it to unfair labor practice charges. This was an obvious afterthought and not thereason for the discharge.We are not concerned with the question of whether a reason existedwhich could have been the basis of a non-discriminatory discharge.The issue here,as in allcases under Section 8 (3), is whether the real reason for the discharge was to discouragemembership in a labor organization.5Matter ofAir Associates, Inc,20N L R B 356,375, enf'd asmod 121 F (2') 586(C C. A2);MatterofSkinner& KennedyStationery Company,13N L R B 1186, enf'd113 F.(2d) 667(C C A 8), wherewe found that the discharge of Foreman Eckert reflected"an intention on the part of the employer to discourage its employees from aligning themselveswith the Union " Cf.Matter of Reliance Manufacturing Company,60 N L. R B 946, wherewe found that a constructive discharge of a forelady because she refused to aid her employer inan anti-union campaign discouraged"non-supervisory employees"membership in the Union;Matter of Vail Manufacturing Company,61N L.R B 181,Matter of Climax EngineeringCompany,66 N L. R. B. 1359696966-46-36 548DECISIONS OF NATIONALLABOR RELATIONS BOARDcumstances disclosed by the record, we cannot agree with the finding thattheUnio* represented a majority and accordingly must dismiss the al-legation of the complaint that respondent violated Section 8 (5) of theAct.The Trial Examiner's finding as to the Union's majority representa-tion is based on authorization cards signed by five out of eight employeesin the appropriate unit, and upon the employees' petition of December18, 1944, which was signed by seven employees in the unit, designatingthe Union as the exclusive bargaining representative. While ordinarily wecould recognize the designation by authorization cards as valid, we notethat in the instant case the record shows that at the time these authori-zation cards were procured by the Union, Foreman Benton, who was incharge in the respondent's shop at Reno with the authority to hire anddischarge,was actively engaged in union activities as a steward andtrustee and influenced some of his subordinates to become members oftheUnion.6Although the authorization cards were secured by UnionRepresentative McKay rather than by Benton, and Benton's actual sol ci-tation was apparently limited to a few employees, the unit is very smalland it is impossible to determine the extent to which Foreman Benton'sactivities and solicitation were responsible for any employee's decisionto join the Union, and hence for the Union's paper majority. SincetheUnion's majority was procured with the direct and open assistanceof a supervisory employee, it cannot be said to represent the free anduntrammeled will of the employees and hence cannot be recognized asvalid majority.?ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,Wells, Inc., Reno, Nevada,and its officers, agents, or successors and assigns, shall :Benton testified:Q. You told these employees the Unionwas a good thing, they should join?A. (Benton) I never told them they should joinWe had a Union. If they wanted tojoin it,itwas up to them, theywerenot forced.Q What did you tell them?A We haA a Union Mostof them camein for thecure,if you know whatImean Theydidn't join the Union, they didn't stay longenough.I didn't ask90 percentto joinTheydidn't have money to joinQ. The other 10 percentyou did ask to join?A Yes, and they joined. "Q You figured that yourduty as a steward or trustee was to get the men in the Union?A. The job ofthe stewardistake up trouble with the Union between them and the agree-ment with theCompany.IWe refused to grant a petition ina representation case and direct an election where therecord disclosedthat the petitioning labor organization relied, in support of its claim of asubstantialrepresentationupon authorizationcards secured with the assistance of a supervisoryemployeeMatter of The Toledo Stamping & Manufacturing Company,55N. L. R. B. 865;cf.N L. R Bv Dadourian Export Corporation,138 F. (2d) 981 (C. C. A 2) WELLS, INC.5491.Cease and desist from:(a)Discouraging membership in International Association ofMa-chinists,or anyother labor organization, by discharging or refusingto reinstate any of its employees, or by discriminating in any othermanner in regard to their hire and tenure of employment;(b)Threatening employees with economic reprisal because of theiractivities on behalf of the above-named or any other labor organization ;(c) Interrogating employees concerning their membership or otheractivities in or on behalf of the above-named or any other labor or-ganization ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Jack Benton immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to hisseniority or other rights and privileges;(b)Make whole Jack Benton for any loss of earnings he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount he normallywould have earned as wages from the date of his discharge to the dateof the respondent's offer of reinstatement, less his net earnings duringsuch period;(c)Post at its plant at Reno, Nevada, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnishedby the Regional Director for the Twentieth Region, shall, after beingduly signed by the respondent's representative, be posted by the re-spondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted. Reason-able steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Twentieth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent refused to bargain collec-tivelywith the Union as the exclusive bargaining representative of itsemployees in an appropriate unit. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDMR. GERARDD.REILLY,dissenting:For the reasons hereinafter stated, I cannot accept the conclusion ofthe majority that the respondent discharged Foreman Benton because ofitsdesire to discourage union membership and activities of its rankand file employees,and that the discharge was violative of Section 8 (3)of the Act.That Benton's discharge was not intended to discourage membershipin the rank and file Union appears from the uncontroverted evidenceshowing that another foreman,who had authority to hire and dischargeand who was a member of the same Union, was not discriminatedagainst.Also,Benton's successor,at the time of his promotion to Ben-ton's position,was a member of the same Union and his membership inthe Union must have been known to the respondent.The respondent'shostility towards the Union, as shown by anti-union statements of itsofficials,also cannot provide a reasonable basis for the inference drawnby the majority.Itwas not so strong as to prevent them from enteringinto a collective bargaining agreement with the Union for the respondent'sLuning division.The same officials entered into another collective bar-gaining agreement with the Union in behalf of one of the respondent'saffiliates.The respondent also operated its Reno division,which is in-volved in this proceeding,under a collective bargaining agreement withthe Teamsters'Union covering its line drivers. Nor do I believe thatthe circumstance that Benton received no warning not to engage in hisunlawful activities,or that he was denied hisrequest fordemotion,or was not permitted to remain in his position at a normal salary, betraysan intent to discourage membership in the rank and file Union.What itmight, indicate is that the respondent intended to discourage any activitiesin behalf of the rank andfileUnion byanother foreman.But evenassuming that indirectly Benton'sdischargemight have discouragedunion membership and activities by removing from its ranks its mostactivemember and also by discouraging membershipin the Union byforemen,it still does not follow that the respondent could not terminateBenton's activities by discharging him, for, as it will be shown, theywere activities proscribedby the Act.While the record does not support the conclusion of the majority thatForeman Benton's discharge was due to discriminatory reasons, it fur-nishes ample support for the conclusion that, under the circumstancesdisclosed by the record, Benton's activities in behalf of the rank andfileUnion were activities prescribedby the Act,and that his discharge,therefore,was not violative of the Act. Since April 1943, and until hisdischarge on January 31, 1945,Benton was employed by the respondentas foreman in charge of its Renoshop As suchforeman, Benton directedand assigned work of"every man ... in the shop."At the hearing, theparties stipulated that Bentonhad authorityto hire and discharge his WELLS, INC.551subordinates, that he had exercised that authority_ and excluded himfrom the bargaining unit. Of his union membership and activities therecord discloses that Benton joined the Union in October 1943 and didnot relinquish his membership in the Union upon his promotion to theposition of foreman.At the time of his discharge, Benton was one ofthe trustees of the union local and the union shop steward. He openlywore his union button at work most of the time. Benton also admittedthat he talked to his subordinates about the Union and asked some ofthem to join the Union, and that he didn't ask the other employees tojoin because they didn't have money to join.8 Finally, Benton, was oneof the first to sign the employees' petition of December 18, 1944, designat-ing the Union as their bargaining representative.That Benton's activities in behalf of the rank and file Union areproscribed by the Act is clear.9 They had a tendency to coerce the rankand file employees under his supervision in the exercise of their rightto self-organization.As a management representative, Benton possesseda power to hire, promote, discharge, or alter the terms and conditions oftheir employment. Conscious of that power, these employees would nor-mally be reluctant to refuse his suggestions to join the Union. SinceBenton's activities constituted interference with the free choice of therespondent's employees, the respondent was bound to terminate Benton'sactivities in behalf of the rank and file union in any manner it deemedappropriate.Nor was there anything optional about this course of con-duct.The respondent wasunder an affirmative dutyto terminate coerciveactivities of its representative interfering with the employees' freedom toself-organization.And this is exactly what the respondent did.10 Suchbeing the case, the respondent's motives for terminating Benton's un-lawful activities by a discharge become entirely irrelevant. So long asthe employer was doing only what the Act commanded him to do, i.e.,to refrain from coercing his employees in the exercise of their right toself-organization, either directly or through his agents, the actual moti-vation for his conduct is beside the point.1'8See footnote 6 in the majority opinion.9Had Benton's activities been in furtheranceof self-organizationand collectivebargainingemong supervisory employees, they would have been protected activities under the recentdecisionsof the Board Benton, however, was engaged in activities in furtherance of organization ofrank and file employees Since Benton was a part of the management his conduct was attributableto 11.8 employer when it interfered with the rights of the rank and file employees to sell-organization and coliective bargaining (CfMatter of Soss Manufacturing Company, et a' , 56N L R. B 348,Matter of American Steel Foundries,67 N. L. R. B 27 )10 The record is clear that Benton's membershipand activitiesin behalfof the rank andfileunion were known to the respondent's officials prior to hisdischarge.Indeed, at theDecember 22, 1944, collective bargainingconference respondent'sPresidentWellstold theunion representatives that it was Benton who "was responsible for [the respondent's] employeesbeing members of the Union and wishing to be represented by it."11While I agree with the majority that Benton's supervisory status didnot relieve the re-spondent from its obligation not to discourage by discriminationthemembership in the rank andfile union, the cases cited by the majorityare distinguishable from the situation in the instant 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor is the -circumstance that Bentonwas never warned against en-gaging in activities in behalf of the rank andfile union anindicationthat Benton's discharge was due to discriminatory motives and effectedthe respondent's right to dischargeBenton.In my dissent in theAmeri-can Steel Foundriescasein I hadan occasionto deal with this particularquestion. I have pointed out in that case :The Act imposes upon an employer a duty to refrain from in-terferencein, ordomination of, a labor organization of its employeesand we have, since the beginningof our enforcementof the Act,imputed to the employers the responsibility for acts violative of thisduty committed by supervisors. Such a "company policy" we havetherefore found to be inherent in every employer's labor policy, re-quiring no promulgation, publication or explanation.It is for this reason that Foreman Bentonmusthave presumed toknow that his activities in behalf of the rank and file union were un-lawful, jeopardized the neutrality of his employer and were in violationof his duties to the employer. No warning, therefore, was necessaryto put Benton on notice that his conduct was both unlawful and dis-loyal to his employer.Moreover, the respondent could have terminated Benton's activities-inbehalf of the rank and file union by discharging him also becausethey compromised its neutralityThe record shows that there was ajurisdictional dispute between the Union and its rival, the Teamsters'Union, both of whom claimed jurisdiction over the respondent's em-ployees in certain classifications and that the respondent was informedby a representative of the Teamsters' Union that the respondent "willget into trouble if [it] negotiated with the Machinists ... [in behalf ofthe disputed classifications]." Under these circumstances, it was perfectlynatural for the respondent to accept the advice of its counsel and takemeasures for the protection of its neutrality thereby forestalling theprobability of filing unfair labor charges.13As the Board pointed outin the Soss case "the right under the Act of supervisors to protection intheir organizational and other concerted activities is not an unqualifiedone, but is subordinate to organizational rights and freedom of rank andcase in that there the employer had discriminatedagainst the supervisory employee because ofhis refusal to comply with the employer'sunlawfuldemand,such for instance,as a demand toassist the employer in h's anti-union campaign(Matter of Reliance Manufacturtnq Company,60N. L. R B 946, andMatter of Vail Manufacturing Company,61N L R B. 181) or to relin-quish supervisory employee's membership in the rank and file union, where such membershipwas retained for purposes of pension rights or transfer privileges(Matter of Climax EngineeringCompany,66 N L. R B 1159) In the instantcase,no such unlawful request was made by therespondentQuite to the contrary,in terminating Benton's activities,the respondent only actedin compliancewith the mandate of the Act12 67 N. L. R B. 27.19 Cf.Matter ofSomManufacturing Comhanv etal, supra;Matterof ClimaxEngineeringCompany, supra;Matterof American Steel Foundries, supra. WELLS, INC.553file employees,and to need of employer to maintain his neutrality."Since Benton has engaged in activities in behalf of the rank and fileunion in his capacity as a management representative,and since hisactivitieswere not protected by the Act, the respondent was at libertyto take any steps for the protection of its neutrality it alone deemedappropriate.The other alternative suggested by the majority inMatterof Climax Engineering Co.case, i. e., the scrutiny of the employer's con-duct for the purpose of finding whether the measures taken from thepreservation of his neutrality were or were not "appropriate measures,"would be unjustified and constitute an unwarranted encroachment uponthe prerogatives of the management.The majority contends that we do not have to deal with the questionas to whether Foreman Benton's discharge could be justified for the rea-son that his activities in behalf of the rank and file union were unlawful,since the respondent neither assigned to Benton, nor claimed either inthe pleading or in its evidence that it discharged him for that reason.Idisagree. The respondent's counsel did raise this question in his briefto the Board, in which he questioned the soundness of the Trial Ex-aminer's conclusion in the following words: "We cannot believe that anemployer cannot discharge or discipline an executive or foreman par-ticipating and soliciting union membership." The counsel also assertedin his brief that such activities of a foreman would have subjected therespondent to the charges of unfair labor practices.During the oralargument before the Trial Examiner and in its brief to the Trial Ex-aminer, the counsel for the respondent also argued that to have per-mitted Benton to remain in its employ, after it became aware that Bentonwas soliciting for the Union, would have comprised its neutrality andcaused it to be liable for unfair labor practices. Counsel for the re-spondent also stated during the oral argument that he did so advisePresidentWells before Benton's discharge. Regardless, however, of thefactwhether or not the issue was properly raised by the respondent,I am convinced that the majority opened it for a determination by re-jecting the respondent's explanation for Benton's discharge and byimparting to the respondent a discriminatory motive in discharging Ben-ton.Nor am I prepared to concede that it is the duty of an employer underall circumstances to disclose to the discharged employee the reason forhis discharge.Under broad implications of the decision reached by the majority, theprinciple of imputation to the employer of responsibility for the actsand statements of supervisory employees cannot longer prevail, if fore-men are free to engage in activities in behalf of a rank and file union.By protecting the supervisory employees,who have authority to hire,discharge, and otherwise effect the tenure and conditions of employment, 5154DECISIONS OF NATIONAL LABOR RELATIONS BOARDin their activities in behalf of the rank and file union, the majority hasalso impaired the basic principle,essentialfor the preservation of em-ployees' freedom to join a labororganizationor select their bargainingrepresentative of their choice.APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that :We will not discourage membership in International AssociationofMachinists,or any other labor organization, by discharging ofrefusing to reinstate any of our employees,or bydiscriminatingin any other manner in regard to their hire or tenure of employmentor any term or condition of employment.We will not threaten our employees with economic reprisal be-cause of their activities on behalf of the above-named or any otherlabor organization.We will not interrogate our employees concerning their member-ship or other activities in or on behalf of the above-named or anyother labor organization.We will offer to Jack Benton immediate and full reinstatement tohis former or a substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed,and make him whole for any loss of pay suffered as a result of thediscrimination.We will not in any manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization, tojoin or assistthe above-named or any other labor organization, tobargain collectively through representatives of their own choosing,and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection.All ouremployees are free to become or remain membersof the In-ternationalAssociation ofMachinists,or any other labor organization.WELLS, INC,Employer.By ....................(Representative)(Title)Dated ........................This notice must remain posted for 60 days from the date hereof, andmust notbe altered,defaced,or covered by any othermaterial. WELLS, INC.INTERMEDIATE REPORTMr Wallace ERoyster,for the BoardMr Louis H.Callister,ofSalt Lake City, Utah, for therespondent.Mr K C. Apperson,of Oakland,Calif.,for the Union.STATEMENT OF THE CASE555Upon a first amended charge duly filed on August 9, 1945, by International Asso-ciation ofMachinists, affiliatedwith the American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein called the Board,by its Regional Director for the Twentieth Region (San Francisco, California),issued its complaint on August 9, 1945, againstWells, Inc., Reno, Nevada, hereincalled the respondent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act. Copies of the complaint and the first amendedcharge, together with notice of hearing thereon, were duly served upon the re-spondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent (1) on or about May 16, 1944, and at all time thereafter,and specifically on October 5 and December 22, 1944, refused to bargain collec-tivelywith the Union as the exclusive representative of its employees in acertain appropriate unit, although a majority of its employees in the said unithad designated the Union as their representative for such purpose; (2) duringDecember 1944 and January 1945, (a) disparaged the Union, (b) ordered itsemployees to refrain from discussing the Union in the shop, (c) discriminatorilyrefused to allow a representative of the Union upon its premises, (d) threatenedtomove its plant from Reno, Nevada, to Salt Lake City, Utah, (e) questionedits employees with respect to their membership in the Union,and (f)ridiculed oneof its employees for wearing a union button; (3) on January 31, 1945, dischargedJack Benton, and thereafter refused to reinstate him, because of his membershipand activity in behalf of the Union; and (4) by the foregoing acts and conduct,interferedwith, restrained, and coerced its employees in the rights guaranteed inSection 7 of the ActThe answer duly filed by the respondent on August 20, 1945, admitted all theallegations of the complaint pertaining to the corporate existence of the respondentand the nature, character, and extent of the business transacted by it and certainother factual matters, but denied the commission of unfair labor practices.Pursuant to notice, a hearing was held on August 24 and 25, 1945, at Reno,Nevada, before the undersigned Trial Examiner, Howard Myers, duly designatedby the Chief Trial Examiner. The Board and the respondent were represented bycounsel; the Union by a representative. All parties participated in the hearing andwere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues. At the conclusion of the hearing,Board's counsel moved to conform the pleadings to the proof with respect tominor matters,such as correction of typographical errors, misspelling,and the like.The motion was granted without objection. Oral argument, in whichcounsel fortheBoard and for the respondent participated,was heard at the conclusion ofthe taking of the evidence and is part of the record. A brief was filed by therespondent. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTWells, Inc, a Nevada corporation, has its principal office and place of businessinReno, Nevada,l where it is engaged in the transportation of freight betweenthe States of Nevada and California. During the 12-month period ending June 30,1945, the respondent transported 194,577 tons of freight, 72.8 percent of which wastransported in interstate commerce.The respondent concedes that during all the times material herein, it was, andstill is, engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Association ofMachinists, affiliated with the American FederationofLabor, is a labor organization admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA.Therefusal to bargain collectively1.The appropriate unitAt the hearing, the parties stipulated, and the undersigned finds, that all me-chanics,mechanic helpers, and mechanic apprentices employed by the respondentat its Reno, Nevada, shop, excluding grease men and all supervisory employeeswith authority to hire, promote, discharge, or effectively recommend such action,constitute a unit for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.The parties at the hearing stipulated that eight named persons whose namesappear on the respondent's pay roll of December 15, 1944, should be included inthe unit as coming within the above description.2 Board's counsel maintained that,in addition to these eight, E. S. Casinella, C. H. McBride, and R H. Wilson shouldalso be included in the unit. The respondent contended that they should be excludedThe credible evidence clearly shows that on December 15, 1944, Casinella was andat all times thereafter has been, a foreman with authority to hire and dischargeand that he exercised that authority on various occasions. Regarding McBrideandWilson, Jack Benton, their foreman and Union's shop steward, testified, andthe undersigned finds, that McBride, during all the times material herein, was ablacksmith's helper and that he did very little mechanical work, and that 70 to 80percent ofWilson's time was devoted exclusively to mechanical work. Under thecircumstances, the undersigned finds thatWilson should be included in the unitandMcBride and Casinella excluded.iThe respondent also operates plants at Luning,Nevada, and at Elko, Nevada. The em-ployees of these plants,however, are not involved in the proceeding herein.7Namely, A. B. Gandrud,G.W. Hollenback,C.Haverland,Oran Ellie, Ralph Mudge,E. F. Statts, S. E. Tower, and Albert McFadden. The December 15, 1944, payrollwas agreedupon because it became evident at the hearing that the refusal to bargain took place onDecember 22,1944, if at all. It was also stipulated by the parties that the persons whosenames appeared on the December 15, 1944,payrolland who were in the appropriate unit,were still in the respondent'semploy on December 22, 1944. WELLS, INC.2.Representation by the Union of amajority in the appropriate unit557A list prepared by the respondent, and introduced in evidence by Board's counsel,contains the names of all the persons in the respondent's employ on December 15,1944, in the unit hereinabove found appropriate. The parties stipulated at thehearing, and the undersigned finds, that these persons were still in the respondent'semploy and were performing the same work on December 22, 1944. On behalfof the Board there were offered and received in evidence 11 signed cards expresslyauthorizing theUnion to represent the signers for collective bargaining. Theauthenticity of the signatures on the cards was not challenged.The undersigned has compared the names appearing on the cards with the listsubmitted by the respondent and received in evidence as a Board exhibit and findsthat, as of December 15, 1944, five employees in the appropriate unit had, on thatdate, signed cards designating the Union as their collective bargaining representa-tive 3 Furthermore, there was also received in evidence a petition, dated December18, 1944, reading as follows :TO WHOM IT MAY CONCERNWe the undersigned, employees ofWells, Inc., Reno, Nevada, do herebyauthorize the International Association ofMachinists A. F of L. Local 801,known as the Machinists Union, to act as our sole bargaining agent in allmatters pertaining to wages and working conditions.This petition bears the signatures of seven persons in the appropriate unit. Theauthenticity of these signatures was not questioned.' The undersigned accordinglyfinds that on December 15, 1944, and at all times thereafter, the Union was theduly designated collective bargaining representative of the respondent's employeesin the unit found to be appropriate. Pursuant to Section 9 (a) of the Act, theUnion was, therefore, the exclusive representative of all the employees in suchunit for the purposes of collective bargaining in respect to rates of pay, hours ofemployment, and other conditions of employment.3.Therefusal to bargainOn May16, 1944, after T. E. McShane and Glen Anderson,representatives of theUnion, andJ.W. Wells,the respondent's president,had concluded the execution ofa collective bargaining contract covering the employees ofWells Cargo,Inc.,acorporation owned and operated by the stockholders and officers of the respondent,McShane requested Wells to enter into a similar contract covering the respondent'sReno employees.After a brief discussion of the provisions of the contract,duringwhich discussionWells stated that the respondent would be unable to pay thewages granted theWells Cargo, Inc., employees,5and that the unit was notappropriate,the parties agreed to meet and confer at a later date. Before themeeting concluded,however,McShane pointed out to Wells that the unit soughtaThree signed authorizations on June 3, and two on October 4, 1944.This petition was offered in evidence by the respondent.The plant of Wells Cargo,Inc., is located at Las Vegas, Nevada. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Reno employees was the same unit agreed to in the contract justexecuted.6On August 8, 1944, McShane sent the following letter to Wells at his Las Vegasoffices :This communication serves as notice that Lodge #801, InternationalAssociation ofMachinists, Reno, Nevada represents the Mechanics employedby you in both of your Reno shops, and hereby request that you meet withour Representatives for the purpose of negotiating an agreement between yourCompany and Lodge #801, covering the employees performing work comingunder the jurisdiction of the International Association of Machinists.All of the above mentioned employees are represented by Lodge #801 andwe will submit proof of this representation at the first meeting with you.Iwas informed by Mr. Howard Wells, of your Company that you wouldnot be in Reno for some time to come, but that your duties would requireyour presence in Las Vegas, and suggested that I contact you in regards tothismatter, as you are the only one who has authority to decide matters ofthis kind.I talked to some of your mechanics and it is my opinion that it will be to thebest interests of all concerned to have this agreement signed as soon as possibleIn view of your inability to come to Reno, I will meet you in Las Vegas,at your earliest convenience, if you can meet me Monday or Tuesday of nextweek at Las Vegas, advise by mail, to T. E McShane, 1115 Sierra St., Reno,Nevada, c/p George E. McKay, Secretary Lodge #801, I. A. of M.The respondent did not answer this letter.Wells testified at the hearing that hedid not see the letter until his return from his vacation sometime in SeptemberIn the latter part of September, McShane and George McKay, the financialsecretary and business agent of the Union's Reno, Nevada, local, called uponHoward Wells, and his brother, Robert, the respondent's vice-president and secre-tary respectively. There McShane presented to theWells brothers a copy of theWells Cargo, Inc., contract and stated that the Union would like to enter intoa similar contract covering the respondent's Reno employees The meeting con-cluded when one of the Wells brothers stated that his brother, J. W. Wells, wasthe only one with authority to negotiate a collective bargaining contract and thatMcShane should see himOn October 4, McShane and Anderson again met with J. W Wells at theoffices ofWells Cargo, Inc. There McShane presented Wells with a copy of theWells Cargo, Inc, contract and again asked him to enter into a similar contractfor the respondent's Reno employees. McShane also presented Wells with authoriza-tions signed by the respondent's Reno employees designating the Union as thecollectivebargaining representative.After reading the authorizations,Wellsstated, "Hell, you've got everyone on there but me." After some discussion, Wellsstated that he was agreeable to all the provisions of the proposed contract exceptthe provision respecting overtime rates and that since the respondent's operationscame under the jurisdiction of the Interstate Commerce Commission the respondent6Sections A and B of Article I of the Wells Cargo, Inc. read as follows.Section AThe Company recognizes the Union as the sole collectivebargainingagencyfor all em-ployees performing we-k which comes under the jurisdiction of the I. A. of M.Section B-Machinists JurisdictionThe Company recognizes the jurisdiction of theMachinistsas that contained in theConstitution of the International AssociationofMachinsts,effectiveApril 1,1942, betweenpagesV and X, inclusive. WELLS, INC.559need not, and would not, pay overtime rates for work performed over 40 hours perweekMcShanethen showed Wells certain signed contracts which the Union hadwith other trucking companies in the vicinity of the respondent'sshopwhereinthe companies contracted to pay overtime rates for all work performed over 40hours per week. After reading these contracts,Wells stated,to quote the credibletestimony ofMcShane,"Well, the boysinReno are going to have to operatethat business I am not going to tie them up to any conditions without them beingin on the deal.Iwillmeet you in Reno in about ten days and at that time in com-pany with Bob and Howard we will resume negotiations"McShane thentoldWellsthat the unit sought by the Union consisted of all the persons"doing mechanicalwork in the body shop as mechanics"and that the Union was willing to changethe "Machinist Diesel specialist"classification,towhichWellshad objected, to"automotivemachinist."Wells,while not specifically agreeing to the suggestedchange, stated that he would discuss the change with McShane at a later meetingAt the conclusion of the meeting,McShane went to Reno to await word fromJW. Wells.Not hearing from him, McShane,on October 30, 1944, telegraphedhim as follows:IMPORTANT THAT YOU MEET ME HERE AT ONCE. WIRE WHENYOU CAN BE HERE.Several days later,Wells replied:YOU PROMISED AT LEAST TEN DAYS NOTICE BEFORE MEETINGIMPOSSIBLE TO GET AWAY FOR AT LEAST TWO WEEKS WILLBE IN INYOKERN SALT LAKE CITY AND DENVER IN THEMEANTIME WILL CONTACT YOU WHEN AVAILABLE.Upon the receipt ofWells' telegram,McShane telegraphed the ConciliationService of the United States Department of Labor requesting that a conciliatorbe sent for the purpose of adjusting the matter between the Union and therespondent.On or about November 8, a conciliator conferred separately with theparties but nothing was accomplished. On December 22, a conciliator met withthe parties and, according to McShane's credible testimony, the following tran-spired at that meeting :Q.Will you give us your recollection of these conversations?A.Mr.Curtin,Commissioner Curtin informed theWells the purposeof calling them and discussion started between Mr. Joe Wells and myself,and I don't recall the discussion word by word, but the things that were dis-cussed was at that time that Mr. Wells then brought up the question "Do yourepresent the people?"We again referred to the authorizations from their employees and Mr. Wells,after studying a while, said, "Well, I guess I will go ahead and negotiate."Which we proceeded to do. However, after discussing, I would say failing toagree on various articles that he had agreed to in Las Vegas, Mr. Wells, at thisDecember 22nd meeting, demanded that we submit a new agreement with anopen shop clause and without the overtime clause where it applied to 40 hoursand 8 hours per day, and also the rate of pay, and at that time he asked meagain what unit we petitioned for, and at that time I told him that we stillpetitioned for the same unit that we had told him about in Las Vegas onOctober 5th, which would be mechanics, automotive machinists, and welders,the helpers of all classifications, and all the employees in the body shop thatwere doing mechanical work we considered were all of the employees. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Did Mr. Howard Wells or Mr. Joe Wells or any of the Messrs. Wellswho were present make any comment about that unit?A. Sometime shortly after the meeting started, Mr. Howard Wells got upand left the room. He was gone for a period of time, I do not know theexact period that he was gone for, but in a little while he came back into theroom and called Mr. Joe Wells out of the room, and Mr. Joe Wells went outof the room and they were gone possibly a half hour, maybe not that long.They were gone quite a little while and during their absence Mr. Curtin got upand walked the floor and said he thought that was a little unusual, he couldn'timagine what they were doing, one thing and another. He seemed to be a littledissatisfied about being put on the spot there.MR. CALLISTER (Respondent's Counsel). Just state the conversation.By MR. ROYSTER (Board'sCounsel) :Q. Just what occurred in the presence of the Wells?A.Mr. Joe Wells came back and said that they had been out and talkedto their employees. They found out that some of them didn't wish the Unionto represent them and that they would not at that time recognize us as repre-senting his employees, but would demand an election before they would go anyfurther.Trial Examiner MYERS. Then what happened?The WITNESS. The argument broke out overagain, the Commissioner who wasconducting the case stated that he thought the authorizations looked authenticand I think he suggested, in fact I know he suggested that they continue withthe negotiations, that the actions of theWells brothers in going out and talkingto their employees at that time was rather unbecoming and he suggested thatwe continue with the negotiations. The Wells brothers refused to do so andat that time they brought up the question of Jack Benton again. Their con-tention was that Jack Benton was a foreman. The Union's contention was thatJack Benton was a mechanic by the fact that while he did do some of hisduties which were of a supervisory nature, that the majority of the duties per-formed by Jack Benton were that of a journeyman mechanic and he workedwith the tools the majority of his time.TheWells stood on their contention that he was a supervisory employeeand did not belong in the Union. One discussion brought on another one andJoeWells made the statement that Jack Benton was responsible for his em-ployees belonging to the Union, that during the lunch hour he talked it to allthe employees, talked Union to the employees during the lunch hour and thatMr. Benton was a first class foreman, he did a good job for them and thathiswork was satisfactory in every way but he still felt that he was the onethatwas responsible for their employees being members of the Union andwishing to be represented by it.Q.Was there anything in any of the conversations about Salt Lake City?A.Mr.Wells stated at one time -Q. (Interposing)Which Mr. Wells was this?A.Mr. Joe Wells.Q.All right.A.Mr. Joe Wells stated that before that they would submit to any of theconditions that we asked for that he would move his operation to Salt LakeCity.Q.Do you have any present recollection of anything else that occurred atthismeeting?A. At thistime I can't recall anythingfurther that transpiredat that meeting. WELLS, INC.561Its apparent from the foregoing facts that the Union on May 16, 1944, andon several occasions thereafter, requested the respondent to bargain collectively. Itis equally apparent that the respondent each time sought to postpone negotiations,and on December 22, 1944, admittedly refused to recognize the Union as theexclusive collective bargaining representative of the respondent's employees. TheAct requires an employer to bargain, upon request, with the representative desig-nated by a majority of his employees,unless,as the Board and the Courts haveheld, the employer in good faith questions the appropriateness of the claimed unitor the majority status of the representative, and the representative, upon request,fails satisfactorily to show by some reasonable method that it represents a majorityof the employees in the appropriate unit. But if the claimed representative in factrepresents a majority of the employees in the appropriate unit, the employer hasthe burden of proving that he raised the question in good faith and that the repre-sentative failed to show its majority status. This burden the respondent has failedto discharge. The facts, on the other hand, indicate bad faith on its part. The Unionsubmitted proof of its majority status to J. W. Wells, who exclaimed upon exam-ining it, "Hell, you've got everybody on there except me" Although the respondentat several of the conferences appeared to be advancingbona fidedoubts as to theappropriateness of the unit, the undersigned cannot consider those conferences asisolated instances but must regard them in relation to all other factors in the case.Consideration of the sequence of events in the preceding paragraphs when viewedagainst the background of anti-union statements and activities, as set forth herein,leads the undersigned to conclude that the respondent followed a plan calculatedto eliminate the Union as the collective bargaining representative of the employeesThe undersigned is satisfied from the events occurring up to and including January31, 1945, the date when, as found below, Jack Benton was discriminatorily dis-charged, that the respondent, on May 16, 1944, and thereafter had no genuineintention of recognizing or dealing with the Union, but instead sought to thwart theUnion's organizational plans. The undersigned further finds that the respondent'squestioning of the appropriateness of the unit was not advanced in good faith,but was used to delay the Union's recognition as the collective bargaining repre-sentative of the respondent's employees. Upon the entire record in the case, theundersigned finds that on December 22, 1944, and at all times thereafter, therespondent refused to bargain collectively with the Union as the representative ofthe respondent's employees in the appropriate unit and thereby interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B.Interference,restraint,and coercion,the discriminatory discharge of Jack BentonBenton was first employed by the respondent as a mechanic on August 17, 1942,at a salary of $250 per month. About the middle of April 1943, he was promotedto foreman and his salary was raised to $325 per month. About 6 or 8 monthsthereafter his salary was raised to $350 per month. On January 1, 1945, his salarywas raised to $375 per month.About the beginning of December 1944, H. B. Divine became shop superintendent.Upon assuming his duties as superintendent, Divine was introduced to Benton byHoward Wells who told Divine, in Benton's presence, that Benton has been "co-operating"with RobertWells "100 per cent." 562DECISIONS OF NATIONALLABOR RELATIONS BOARDSometime in January 1945, Benton approached Divine andthe following con-versation between them ensued, according to the credible testimonyof Benton:?Well, I told him [Divine] that I would like to talk to him aboutthe fore-man job. I said, "There's mechanics getting $350 a month and I am getting $375a month, and I am on call 24 hours a day. I take the dirtiest part of the roadwork on the mountain, I never put the dirty one off and take the good ones"And I said, "I wonder if you get me a little more money There is not enoughdifference between the mechanics and myself. I come down here and get heldup and work overtime and they work 8 hours a day, six days a week, for$350, and I work 6 days a week and overtime and I just get $25 more thanthey do and I wondered if I could get some more money." If thatwasn't satis-factory, I wondered if he could get another foreman and give me a job backas a mechanic. In fact, we had talked about just indirectly of me going backto night shift.We were havingquite alittlebitof troubleand fellows,we didn't have the qualified men, and he said, "Well I will see what I can do "And he said, "I think everything can be arranged and don't worry "Divine made no effort to obtain an increase in salary for Benton.Instead he dis-charged Bentonon January 31 At the time of Benton's discharge the followingtook place, according to Benton's credibletestimony :8* * * Mr. Divine called me to one side and I walked over,and he said tome, he said,"Well, Jack, I guess you will be relieved of your shop foremanduties."And I said, "Why, that isjust fine" I said, "It wasn't worth itanyway. The mechanic job is the best." And I said, "What shift do you wantme towork?" And he said, "Well, I don't think it would work out, Jack,if I put you on another shift as a mechanic I have workedin shopsand I haverun menand I have seen it tried and it hasn't worked" And he said, "I don'tthink itwould work out."I says, "Well, I worked for Mr. Richer 9 and I think I can work for you."And he said, "Well, I don't think it would." 4Lnd I said, "It other words, youmeanthat I am fired?" And he said, "If you look at it that way, yes." And Isaid, "Thank you." That is all there was.Benton was one ofthe most active members of the Union.He was one of itstrusteesand a shop steward. His membership and activitywere wellknown tothe respondent. According to the undenied and credible testimony of McShane,J.W. Wells said at the December 22 meeting that Benton was a firstclass foreman,that he did a good job for the respondent. that his work was satisfactory in everyway, but that Benton "was the one that was responsible for [the] employees beingmembers of the Union and wishing to be represented by it "Io Furthermore, RobertWells, in a conversation with Benton in December 1944, which was held in thepresence of the, other employees on the day shift, said, accordingtoBenton's un-denied and credible testimony, "Unions were lousy, Unions would keep a goodman down and promote a sorry man." On another occasion in December 1944,RobertWells asked Benton what that yellow thing was on his sweateradding,"Did a bird fly over you?" Benton replied, "No, it's a Union button, the menrDivine's version of what was said during this conversation is substantially the same asBenton's."Divine's version of this conversation is likewise substantially the Same as Benton's.Richer was the superintendent whom Divine replaced Benton worked as mechanic and as10At no time was Benton requested by any official of the respondent to discontinue hisunion membershipor activity becauseof his supervisory statusforeman under Richer. WELLS, INC.563wear them." The respondent's antipathy for the Union is also clearly shown byRobertWells' action in ordering George McKay out of the shop in December 1944,when the latter went there to collect dues from the employees during lunch hour.This treatment of McKay was, according to the undenied and credible evidence,directly opposite to that afforded representatives of other unions when they wentinto the shop to collect dues.During oral argument at the end of the hearing, and in its brief, respondent urgedthat to have permitted Benton to remain in its employ after it became aware thatBenton was soliciting for the Union, would have compromised its neutrality andcaused it to be liable for unfair labor practices. But it is clear from the evidencethat this was not the motivating factor which led to Benton's discharge. It is sig-nificant, in this connection, that at no time was Benton warned that failure todiscontinue these activities might result in discipline or discharge, nor was any orderor advice given Benton to discontinue them. It is hardly likely that it would havefailed to indicate its position in the matter to Benton had it been concerned in themanner it now urges. On the contrary, its antipathy to the Union, as reflected by thefacts herein found, indicates that what it objected to was the union activity assuch.Under these circumstances the respondent's argument on the point fails.The respondent's contention that it would have adversely affected Benton's andthe other employees' morale if the respondent had reduced Benton to the statusof a non-supervisory employee in accordance with his request is not supported bythe record. The undersigned is convinced and finds that Benton was discharged onJanuary 31, 1945, because he was a member and active in behalf of the Union andfor no other reason. The undersigned further finds that by making the anti-unionstatements set forth above, by questioning the employees regarding their unionaffiliations, by discharging Benton,11 and by refusing to bargain collectively withtheUnion as the representative of its employees, the respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICESUPONCOMMERCEThe activities of the respondent set forth in Section III above, occurring inconnectionwith the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic and commercebetween the several States, and such of them as have been found to be unfair laborpractices tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the respondent has engagedin unfairlabor practices, theundersigned will recommend that the respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the respondent has discriminated in regard to the hire andtenure of employment and thetermsand conditions of employment of Jack Bentonby discharging him on January 31, 1945, theundersignedwill recommend that therespondent offer him immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority and other rights and privileges.The undersigned will further recommend that the respondent make Jack BentoniiAs the Circuit Court of Appealsfor the SeventhCircuit inN. L. R. B.v.Automotive Main.tenanceMachinery Company,116 F (2d) 350, 353 observed: "No more effective formofin-timidation nor one more violative of N. L R. Act can be conceivedthan discharge of anemployee because lie joined a Union . . . '696966-46-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole for any loss of earnings he may have suffered by reason of the respondent'sdiscrimination against him, by payment to him of a sum of money equal to theamount he would have normally earned as wages from the date of the respondent'sdiscrimination against him to the date of the respondent's offer of reinstatement,less his net earnings12 during that period.Having found that the respondent refused to bargain collectively with the Unionon December 22, 1944, it will be recommended that the respondent, upon request,bargain collectively with the Union as the exclusive representative of all the em-ployees in.the unit heretofore found appropriate.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.InternationalAssociation of Machinists, affiliated with the American Federa-tion of Labor, is a labor organiation, within the meaning of Section 2 (5) of theAct.2.All mechanics, mechanics helpers, and mechanic apprentices employed by therespondent at its Reno, Nevada, shop, excluding grease men and all supervisoryemployeeswith authority to hire, promote, discharge, discipline, or effectivelyrecommend such action, constituted, and now constitutes, a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b) of the Act.3.InternationalAssociation ofMachinists was on December 15, 1944, and atall times thereafter, the exclusive representative of all the employees in the afore-said appropriate unit for the purposes of collective bargaining, within the meaningof Section (a) of the Act.4.By refusing on December 22, 1944, and at all times thereafter, to bargaincollectively with the International Association of Machinists, as the exclusive repre-sentative of all its employees in the aforesaid appropriate unit, the respondent hasengaged in and is engaging in unfair labor practices, within the meaning of Section8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of jackBenton, thereby discouraging membership in International Association of Machinists,the respondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.6By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommend that the respondent,Wells, Inc., Reno, Nevada, its officers,agents, successors, and assigns shall:12By "net earnings" is meant earningsless expenses,such as fortransportation,room, andboard, incurred by an employee in connection with obtaining work and workingelsewhere thanfor the respondent, which would not have been incurred but for his unlawful discharge and theconsequent necessity of his seeking employment elsewhere. SeeMatter of Crossett LumberCompany,8N L. R B 440. Monies received for work performed upon Federal, State,county,municipal, or other work-relief projects shall be consideredas earnings.See Republsc SteelCorporation v. N. LR B., 311 U. S.7. WELLS, INC.5651.Cease anddesist from:(a)Discouragingmembership in International Association ofMachinists,affiliatedwith the American Federation of Labor, or any other labor organizationof its employees, by discharging or refusing to reinstate any of its employees orin any other manner discriminating in regard to their hire or tenure of employmentor any term or condition of employment ;(b)Refusing to bargain collectivelywith InternationalAssociationofMachinists, affiliated with American Federation of Labor, as the exclusive repre-sentativeof all the respondent'smechanics,mechanic helpers, and mechanicapprentices employed by the respondent at its Reno, Nevada, shop, excludinggreasemen and all supervisory employees with authority to hire, promote, dis-charge, discipline, or effectively recommend such action;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist the International Association of Machinists, affiliated withAmerican Federation of Labor, or any other labor organization, to bargain col-lectively through representatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tectionas guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act.(a)Upon request bargain collectively with InternationalAssociation ofMachinists, affiliated with American Federation of Labor, as the exclusive repre-sentative of all the mechanics, mechanic helpers, and mechanic apprentices employedby the respondent at its Reno, Nevada, shop, excluding grease men and all super-visory employees with authority to hire, promote, discharge, discipline, or effectivelyrecommendsuch action ;(b)Offer to Jack Benton immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges in the manner set forth in "The remedy";(c)Make whole, in the manner set forth in "The remedy," Jack Benton forany loss of earnings he may have suffered by reason of the respondent's discrim-ination against him ;(d) Post at its Reno, Navada, shop, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector of the Twentieth Region, shall, after being duly signed by the respondent'srepresen'ative.b,^posted by the respondent immer'iately upon receipt thereof,and maintained by it for sixty (60) consecutive d'ys thereaft-r, in ccnspicuousplaces, includingallplaceswhere notices to employees are customarily postedReasonable steps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Twentieth Region in writing,within ten (10) days from the receipt of this Intermediate Report, what stepsIt is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Report, respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor RelationsBoard issuean order requiring respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational LaborRelations Board,Series 3,as amended,effective July 12, 1944,any party or counsel for the Board may within fifteen(15) days from the date 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the entry of the order transferring the case to the Board,pursuant to Section 32ofArticle II of said Rules and Regulations,filewith the Board,RochambeauBuilding,Washington,D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding(including rulings upon all motions or objections)as he relies upon together with the original and four copiesof a brief insupport thereof.Immediately upon the filing of such statementof exceptionsand/or brief, the party or counsel for the Board filing the same shallserve a copythereof upon each of the other parties andshallfile a copy with the RegionalDirector.As further provided in said Section33, should any party desire permissionto argue orally before the Board,request therefor must be made in writing tothe Board within ten(10) days from the date of the order transferring the caseto the Board.HOWARD MYERS,Dated October 17, 1945.Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct,we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist International Association of Machinists or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-mentto their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.We will bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or other conditionsof employment, and if an understanding is reached, embody such understandingin a signed agreement. The bargaining unit is: all mechanics, mechanic helpers,and mechanic apprentices employed by the respondent at its Reno, Nevada,shop, excluding grease men and all supervisory employees with authority tohire,promote, discharge, discipline, or effectively recommend such action.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.WELLS, INC.Employer.By ............. ........................(Representative)(Title)Dated .............................. WELLS, INC.567NOTE.-Any ofthe above-named employees presently serving in the armed forcesof the UnitedStates willbe offeredfull reinstatement upon application in accord-ance with the Selective Service Actafter discharge from the armed forces.Thisnotice must remain posted for 60 days from the date hereof, and must notbe altered,defaced,or covered by any other material.